Name: COMMISSION REGULATION (EC) No 184/95 of 31 January 1995 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: plant product;  Africa;  trade policy;  international trade
 Date Published: nan

 1 . 2. 95 No L 24/65Official Journal of the European Communities COMMISSION REGULATION (EC) No 184/95 of 31 January 1995 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced last amended by Regulation (EEC) No 560/91 (*), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during October, November and December 1994, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 1869/94 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origin ­ ating in and coming from the Arab Republic of Egypt is to be reduced shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 197, 30. 7. 1994, p. 7. (3) OJ No L 146, 14. 6. 1977, p. 9. (4) OJ No L 302, 31 . 10 . 1973, p. 1 . (0 OJ No L 62, 8. 3 . 1991 , p. 26. No L 24/66 Official Journal of the European Communities 1 . 2. 95 ANNEX to the Commission Regulation of 31 January 1995 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 90,33 1006 10 23 90,97 1006 10 25 90,97 1006 10 27 90,97 1006 10 92 90,33 1006 10 94 90,97 1006 10 96 90,97 1006 10 98 90,97 1006 20 11 112,91 1006 20 13 113,71 1006 20 15 113,71 1006 20 17 113,71 1006 20 92 112,91 1006 20 94 113,71 1006 20 96 113,71 1006 20 98 113,71 1006 30 21 144,63 1006 30 23 171,58 1006 30 25 171,58 1006 30 27 171,58 1006 30 42 144,63 1006 30 44 171,58 1006 30 46 171,58 1006 30 48 171,58 1006 30 61 154,03 1006 30 63 183,93 1006 30 65 183,93 1006 30 67 183,93 1006 30 92 154,03 1006 30 94 183,93 1006 30 96 183,93 1006 30 98 183,93 1006 40 00 34,36